Memorandum by the Court. Judgment in favor of plaintiff after trial reversed on the law and on the facts and the complaint dismissed, without costs to either party, but without prejudice to the bringing by plaintiff of another action or proceeding which she may deem appropriate. The evidence established that the decedent did not intend that plaintiff should have the benefit of both the payment of the alleged debt to her parents and the assignment of the mortgages on the premises in Germany. It is equally clear, however, that decedent intended plaintiff in her lifetime to have the proceeds of the *524mortgages, or their equivalent. The deferment until 1981. by decedent of the enforcement of the mortgages and the execution of the acknowledgment of debt were related exclusively to the blocked exchange transaction Avhieh was aborted. Plaintiff may be entitled — and on that the court does not pass — to the payment of the 31,000 marks, or their equivalent, provided she rescind or reassign the mortgages. Or it may be that plaintiff is entitled to the cancellation of the instrument of deferment of the mortgages which Avas executed by decedent. The difficulty is that, while decedent intended a gift to plaintiff, the implementation of the gift was distorted in the effort to release the blocked exchange. After that effort aborted, decedent failed to unravel the transaction, albeit the manifested intention to make a single gift of 31,000 marks remained and remains evident. Plaintiff’s appropriate remedy may be here or in Germany. It is regrettable that the parties to this action and the uncle in Germany have not been able to resolve the matter as intended by decedent. On this record, hoAvever, the recovery in favor of plaintiff may not stand.